DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 03 October 2022.  In view of this communication and the amendment concurrently filed: claims 1-9 were previously pending; claims 10-20 were added by the amendment; and thus, claims 1-20 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 03 October 2022, have been fully considered but are only partially persuasive.
The Applicant’s first argument (pages 6-7 of the Remarks) alleges that the objection to the drawings should be withdrawn because figure 1B shows the second magnet group comprising two separate magnets arranged in the y-direction.  However, this clarification, while important to the allowable subject matter discussed below, is not relevant to the drawing objections.  The drawings were objected to because claims 1 and 7 recite “first magnets arranged to face the plurality of coils along the first direction” and “second magnets arranged to face the plurality of coils along a second direction”.  The magnets, of both magnet groups, are shown to face the coils along the z-direction only (see fig. 1A of the application).  With the first direction corresponding to the x-direction and the second direction corresponding to the y-direction, the above limitations are not shown in the drawings.  
Further, the argument appears to confuse the direction in which the magnets “face the plurality of coils” with the direction in which they alternate polarities.  While the magnets all face the coils in the z-direction, the magnets of the first magnet group alternate polarities along the x-direction (i.e. the first direction) and the magnets of the second magnet group alternate polarities along the y-direction (i.e. the second direction).  However, if it is the Applicant’s intention to apply the term “face” to mean the direction in which the magnets alternate polarities, it is noted that this would be contrary to the term’s ordinary meaning.  It is suggested, in order to overcome both the objection to the drawings and the grounds of rejection under 35 U.S.C. 112(b) of claims 1 and 7 (which have not been addressed in the Remarks), that both of the phrases “face the plurality of coils” be replaced with “alternate polarities”, as this would properly describe the relationship shown in the drawings and, in combination with the other recited features, not be disclosed by the prior art references.  
The Applicant’s second argument (page 7 of the Remarks) alleges that the previous grounds of rejection under 35 U.S.C. 112(b) of claims 4 and 6 should be withdrawn because the “relative” permeability recited has no units.  The argument shows that the relative permeability, defined as the ratio of the material’s absolute permeability to the absolute permeability of air, has no units.  Thus, this argument is persuasive and said previous grounds of rejection are withdrawn.
The Applicant’s third argument (pages 7-11 of the Remarks) alleges that the prior art references, including both Chung and Hoshi, do not disclose the amended limitations of independent claims 1 and 7.  The claims now recite the two magnet groups being “arranged in a row in the first direction”, which is not disclosed by either reference.  Thus, the previous grounds of rejection under 35 U.S.C. 102 have been withdrawn.  Further, the combination of features recited in claims 1 and 7, including the relative positions of the magnet groups and the arrangement of the alternating polarities (once properly recited to overcome the grounds of rejection under 35 U.S.C. 112) of the individual magnets, are not rendered obvious by the prior art and would be in condition for allowance. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second magnet group including a plurality of second magnets arranged to face the plurality of coils along a second direction” (claims 1 and 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings show both the first and second magnet groups aligned in the x-direction and facing the coils in the z-direction (fig. 1A and 1B).  The magnets differ in that the first magnets are polarized in the x-direction (i.e. first direction) and the second magnets are polarized in the y-direction (i.e. second direction).  Thus, the language of the claims differs from what is disclosed in the application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 7 recite the limitation “the second magnet group including a plurality of second magnets arranged to face the plurality of coils along a second direction”.  The drawings show both the first and second magnet groups aligned in the x-direction and facing the coils in the z-direction (fig. 1A and 1B).  The magnets differ in that the first magnets are polarized in the x-direction (i.e. first direction) and the second magnets are polarized in the y-direction (i.e. second direction).  Thus, the language of the claims differs from what is disclosed in the application and it is unclear what arrangement of the first and second magnets, relative to one another, is being claimed.  Since the second magnet group is polarized in a second direction, perpendicular to the direction in which the first magnet group is polarized, it is suggested that the claims be amended to more clearly recite the arrangement shown in the drawings.
The remaining claims are rejected due to their dependency on one or more of the above claims.
Claims 17 and 19 recite the limitation “the second magnet group is provided on a tip side of the mover than the first magnet group”.  The meaning of this limitation is unclear as it appears that one or more words is missing from the sentence.  It also appears that the term “tip side” is intended to refer to the “top side” of the mover.  Clarification is required.
Allowable Subject Matter
Claim(s) 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a conveyance apparatus comprising: 
a stator including a plurality of coils arranged along a first direction; and 
a mover configured to move along the first direction and including a plurality of magnet groups arranged in a row along the first direction, 
wherein the plurality of magnet groups has a first magnet group that includes a plurality of first magnets arranged to [alternate polarities] along the first direction, and a second magnet group that includes a plurality of second magnets arranged to [alternate polarities] along a second direction intersecting with the first direction, 
wherein at least one of the plurality of coils includes a core, a wire-wound portion wound around the core, and a yoke, and 
wherein the yoke is adjacent to an outer periphery of the wire-wound portion in the second direction.
Regarding claim 7, and all claims dependent thereon, the prior art does not disclose, inter alia, a conveyance apparatus comprising: 
a stator including a plurality of coils arranged along a first direction; 
a mover configured to move along the first direction and including a plurality of magnet groups arranged in a row along the first direction, wherein the plurality of magnet groups has a first magnet group that includes a plurality of first magnets arranged to [alternate polarities] along the first direction, and a second magnet group that includes a plurality of second magnets arranged to [alternate polarities] along a second direction intersecting with the first direction; 
a first yoke on which the first magnet group is arranged; and 
a second yoke on which the second magnet group is arranged, wherein the first yoke and the second yoke are separately arranged with a predetermined distance.
The claims now recite the two magnet groups being “arranged in a row in the first direction”.  The combination of features recited, including the relative positions of the magnet groups and the arrangement of the alternating polarities (once properly recited to overcome the grounds of rejection under 35 U.S.C. 112) of the individual magnets, is neither anticipated nor rendered obvious by the prior art.  Therefore, the claims, once amended as suggested above, will be in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Fukasawa et al. (US 2015/0188399 A1) discloses a conveyance apparatus comprising an electromagnet stator facing a mover having multiple groups of permanent magnets arranged in the movement direction.
Hoshi (JP 5240563 A) discloses a linear electric motor comprising a mover having a first magnet group including a plurality of first magnets arranged and polarized in the x-direction and a second magnet group including a plurality of second magnets arranged in the x-direction and polarized in the y-direction.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834